 318DECISIONS OF NATIONALLABOR RELATIONS BOARDployees at a regularly constituted meeting voted to withdraw and dis-affiliate from the Intervenor and to affiliate with the Petitioner.TheEmployer refused to recognize the Petitioner because ofits existingcontract with the Intervenor.On the basis of these facts, particularly the grave extent of theintraunion split in the representative of the Employer's employees,we find that the bargaining relationship between the parties to the'existing contract is in a state of serious confusion and that a recog-nizable schism exists in the contracting union at the Employer's plant.Accordingly, we find that. the contract is not a bar to a present deter-mination .of representatives.A question affectingcommerce existsconcerning the representation of the Employer's employees within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act,,4.We find that all production and maintenance employees at theEmployer's plant #7, excluding section men, watchmen, and allsupervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act .s[Text of Direction of Election omitted from publication in thisvolume.]4 BostonMachine Works Company,89 NLRB59 ;Wade Manufacturing Company,supra,and casescited therein.6 The description of the unitwas amended at the hearing to conform to that foundappropriateby theBoard in an earlier case involving this Employer,The Erwin Cotton MillsCompany, supra,not reportedin printed volumes of Board decisions.The Petitioner andEmployer would exclude,and theIntervenor include, section men in the bargaining unit.The record indicatesthat the duties and authorityof these individuals at the time of thehearinghad not changedsince theBoard excludedthem as supervisors from the establishedproduction and maintenance unit.JOSEPH C. SZABOAND RAYMONDA. LONGWORTH,PARTNERS,D/B/ASZABO FOOD SERVICE iandHOTEL ANDRESTAURANT EMPLOYEES ANDBARTENDERS INTERNATIONALUNION, A. F.L.,PETITIONER.CaseNo. 10-RC-2002.November14,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Morgan C. Stanford,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].1The Employer's name appears as amendedat thehearing.101 NLRB No. 78. SZABOFOOD SERVICE319Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Employer has moved to dismiss the instant petition on theground that it is not an employer within the meaning of the Actbecause a contract which it executed with the Tennessee Valley Au-thority, herein called TVA, governs the operation of the Employer'scafeteria at the TVA operation at Wilson Dam, Alabama.Thiscontract reserves to TVA the right to approve the wages paid to thecafeteria employees employed there, as well as to control otherincidentals of the employer-employee relationship.The Employer operates industrial cafeterias in Illinois, Indiana,Ohio,Wisconsin,Missouri, and Alabama?Annual gross revenuesfrom all these operations exceed $5,000,000.Since its acquisition inJanuary 1952 of the Wilson Dam cafeteria, the only one involved inthis proceeding, the Employer has derived gross revenues from thisoperation exceeding $50,000.Approximately 85 percent of this cafe-teria's patrons are employees of TVA, while the remaining 15 percentare employed by contractors doing business with TVA.Pursuant to its contract with TVA, the Employer is granted theexclusive right and license to operate cafeteria facilities on the siteof Wilson Dam for the purpose of making food and commissary serv-ices available to employees during such hours as TVA may designate.The contract further provides :(a)All cafeteria employees in specified job classifications mustbe paid the rate prescribed by TVA, and any other wage schedulesmust be approved by TVA.(b)All cafeteria employees must undergo physical examinationsgiven by TVA medical personnel.(c)Vacation benefits shall be accorded to the cafeteria employeeson bases prescribed by TVA.(d)The right to deny admittance upon the Wilson Dam site toany person, and the right to remove any person from the site, shallbe reserved to TVA.(e)TVA shall assure the Employer a fixed profit during eachaccounting period.n SeeJosephC. Szabo and Raymond A. Longworth, Partners,d/b/a SzaboFood Service,10-RC-2001 ; J.C. Szabo d R. A. Longworth,d/b/a SzaboFood Service,9-RC-1673. 320DECISIONSOF NATIONALLABOR RELATIONS BOARD(f)The contract between TVA and the Employer may be termi-nated at any time by either party.However, other than as specified above, the Employer retains con-trol over the working conditions of the cafeteria employees.Thus,the Employer retains the right to hire, discharge, promote, discipline,and supervise the cafeteria employees, as well as co participate inprocessing their grievances.Moreover, these employees are carriedon the Employer's payroll, and are covered by workmen's compensa-tion insurance carried in the Employer's name and for which the Em-ployer pays the premiums.Upon the basis of the foregoing and the entire record in this pro-ceeding, we find that the Employer retains the degree of control overthe working conditions of the cafeteria employees required to establishan employer-employee relationship .3Accordingly, we find that theEmployer is the employer of the cafeteria employees at Wilson Damwithin the meaning of the Act.We shall therefore deny the Em-ployer's motion to dismiss.4.The appropriate unit :The Petitioner seeks a unit of all employees engaged in the prepara-tion, handling, and serving of food at the Employer's cafeteria atWilson Dam, including four assistant chef managers, but excludingall office clerical employees employed full time in such capacity, watch-men, guards, and all supervisors as defined in the Act. The Employercontends that the assistant chef managers should be excluded fromthe unit on the ground that they are supervisors.We shall thereforeconsider the unit placement of these individuals.Alexander Robinson :Robinson, who is classified as assistant chefmanager, is in charge of the cooking and baking operations in thekitchen.During his tour of duty, which extends from 4: 30 a. in. until1 p. in., Robinson is assisted by an employee named Williams, whodoes the baking.The evidence discloses that Williams receives thesame rate of pay as Robinson, that Robinson has no authority to alterWilliams' working conditions or to recommend his promotion, andthat Robinson possesses authority to supervise Williams' work onlyto the extent that such supervision is exercised by experienced em-ployees over those less skilled.The Employer's witness testified thatRobinson possessed authority to recommend the hiring and dischargeof employees, and that Robinson had recommended the hiring of threeemployees on one occasion when the Employer commenced operationsat the cafeteria and was in need of personnel.However, the evidenceis contradictory as to whether Robinson effectively recommended the8 SeeDelco-RemyDivision,General Motors Corporation,89 NLRB 1334;Lee E. Stined/b/a Fairchild Cateteraa,87 NLRB 667. SZABO FOODSERVICE321hiring of these individuals or whether he merely referred them to thechef manager who independently investigated their qualificationsprior to hiring them. There is no recorded instance in which Robin-son hasrecommended the discharge of an employee.Upon the basis of the foregoing, and the entire record in this pro-ceeding, we find that Robinson is not a supervisor within themeaningof the Act, and we shall therefore include him in the unit.4Ellon Mallon:Mallon is classified as assistant chef manager forthe morning shift, which extends from 7 a. m. to 3 p. m. Two hoursof Mallon's time is spent in preparing the breakfastmeals.For 21/2hours, Mallon operates a cash register on the cafeteria food line, anddirects and assists four girls who serve customers at the food counter.The balance of her time is devoted to such chores as taking receiptsto the bank, bookkeeping, receiving merchandise, and taking inven-tory.It appears that Mallon receives the same hourly rate of pay asdo the countergirls, and that the work of these countergirls is of suchroutine naturethat their direction does not require theexercise ofindependent judgment.On the basis of the foregoing, we find thatMallon is not a supervisor as defined in the Act. Accordingly, we shallinclude her in the unitsLenore Hale:Hale, classified as second shift assistant chef manager,works from 3:30 p. m. to midnight. The duties of this individualinclude steam table dish-up work and any special cooking that mightbe required during the shift.Hale has no authority to order merchan-dise but may reject deliveries without contacting the chefmanagerif the deliveries do not conform to the orders.Aside froma generalutility employee who works until 4: 30 p. m. on the secondshift,Haleis the only individual employed by the Employer who is present in thecafeteria during that period of time.While it appears that Haledirects the general utility employee during the hour in which he workson Hale's shift, the duties of this employee are routine in nature.Under all the circumstances, we find that Hale is not a supervisorwithin the meaning of the Act.We shall therefore include Hale inthe unit.James Drew:Drew is classified as third shift assistant chefmanagerand is in charge of all functions of the cafeteria, including the kitchen.During the third shift, which runs from 11: 30 p. m. to 7: 30 a. m.,Drew is the sole person assigned to the cafeteria.As Drew has no'SeeBear Brand Hosiery Company,93 NLRB 95;GeeKnight ctCo.,93 NLRB 1193.'SeeBear Brand Hosiery Company,93 NLRB 95 The Employer alternatively con-tended that Mallon should be excluded from the unit as an office clerical employee becauseshe performs clerical duties duringher working (layThe Petitionerargues that sheis not an office clerical employee.As Mallon spends a majority of her time in the cafeteriadoing cafeteria work, we find that her duties and interests are sufficiently allied withthe other cafeteria employees to warrant her inclusion in the unit 322DECISIONSOF NATIONALLABOR RELATIONS BOARDsubordinate working under him and therefore has no occasion toexercise any supervisory authority, we find that he is not a supervisoras defined in the Act.We shall therefore include him in the unit .6Accordingly, we find that all employees engaged in the preparation,handling, and serving of food at the Employer's cafeteria at WilsonDam, Alabama, including the four assistant chef managers, butexcluding all office clerical employees employed full time in suchcapacity, watchmen, guards, and all supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]6 The Kroger Company,93NLRB 274.JASPER SEATING COMPANY, PETITIONERandUPHOLSTERERS'INTER-NATIONAL UNION OF NORTH AMERICA, AFL AND FURNITURE & VENEERWORKERS LOCAL No. 331, UPHOLSTERERS' INTERNATIONAL UNION OFNORTH AMERICA, AFL.'Case No. 35-RM-41.November 14, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Charles Y. Latimer, hearingofficer.The hearingofficer's rulings made at the hearingare free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegateditspowers in connection with this case to a three-member panel[ChairmanHerzogand Members Styles andPeterson].Upon the entire record in this case, the Board finds :1.The Employeris engaged in commercewithin themeaning ofthe Act.2.The labororganizationsinvolvedclaim to represent certainemployees of the Employer.'3.A question affecting commerce existsconcerning the representa-tion of employees of the Employer within themeaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'Herein called the Upholsterers'Union.2 The Jasper Union moved to intervene at the hearing.The Upholsterers' Unioncontends that the Jasper Union is not a labor organization within the meaning of theAct.However,we find that the Jasper Union was organized,and exists,for the purposeof collective bargaining with respect to wages,hours,and working conditions of theemployees of the Employerwe find that it is a labor organization within the meaningof the Act.DeMay's Inc.,81 NLRB 1374101 NLRB No. 81.